Citation Nr: 1340533	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  11-06 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable rating for tinea pedis (foot disability). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to October 1982.

This matter comes before the Board of Veterans' Appeals on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and an August 2009 rating decision issued by the RO in Houston, Texas, which now has jurisdiction over both claims. 

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Therefore, while the Veteran made a claim for PTSD only, the issue on appeal has been recharacterized as stated above and any acquired psychiatric disorder reasonably encompassed by his claim should be considered on remand. 

While the RO addressed the claim of service connection for gout in its January 2011 Statement of the Case (SOC), that claim is not on appeal.  The Veteran limited his appeal to the above noted issues in his March 2011 Form 9 Substantive Appeals.  The Veteran did not perfect an appeal as to the claim of service connection for gout, and that claim is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed to assist the Veteran with his claims.  Specifically, in a statement to the VA dated December 2012, the Veteran requested that his records from the Frank Tejeda VA Clinic in San Antonio, Texas, be obtained.  The only VA medical treatment of record is from November 2006 to December 2007.  As such, VA should obtain and associate with the claims file any outstanding VA treatment since December 2007.  Moreover, as the Veteran's last VA examination to assess the severity of his tinea pedis was conducted over 5 years ago the Board finds that another examination would be useful to ensure that current symptomatology is documented.

Additionally, the Veteran reports current mental health symptoms and has been treated for mental health issues while incarcerated.  See Detention Center Treatment December 2006, January 2007, May 2007, April 2008, October 2008, January 2009.  He reports an in-service stressor and mental health symptoms persistent since that time.  The standard for requiring VA to supply an examination is low, and although the Veteran does not have a current diagnosis, his lay statements and treatment of record are deemed sufficient to initiate that duty.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any VA treatment from December 2007 to present.

2. Schedule the Veteran for a VA skin examination to determine the severity of his tinea pedis.  The examiner should note the percentage of exposed body area and overall body area affected, and should also indicate all modes of treatment, to include any use of corticosteroids or other immunosuppressive drugs.  The total duration of such treatment over the past 12 months should be noted.  All other relevant skin findings should be reported.  

3. After completing the above task, schedule the Veteran for a VA examination to evaluate his mental health.  The claims file should be reviewed in connection with the examination.  All necessary tests should be conducted.  The examiner should respond to the following:

a. Does the Veteran have a current mental health disability?

b. If the Veteran has PTSD, is his PTSD at least as likely as not (probability of 50 percent or greater) related to any claimed in-service stressor?  

c. If the Veteran has another mental health disability, is his disability at least as likely as not  related to or incurred during active service?

The examiner must provide reasons for each opinion that take into account the Veteran's reports of injury, treatment, and symptoms.  Such reports cannot be rejected merely because there is an absence of supporting clinical evidence.  

If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


